


Exhibit 10.7

 

AMENDMENT TO EQUIPMENT FUNDING AGREEMENT

 

This AMENDMENT TO EQUIPMENT FUNDING AGREEMENT (this “Amendment”), is entered
into as of 8th day of January, 2013 (“Effective Date”) by and between NuPathe
Inc., a Delaware corporation with its principal place of business at 227
Washington Street, Suite 200, Conshohocken, PA 19428 USA (“NuPathe”) and LTS
LOHMANN Therapie-Systeme AG, a German corporation with its principal place of
business at Lohmannstr. 2, 56626 Andernach, Germany (“LTS”).  Each of NuPathe
and LTS shall be a “Party,” and together shall be referred to as the “Parties.”

 

RECITALS

 

WHEREAS, LTS and NuPathe entered into an Equipment Funding Agreement effective
as of June 1, 2010 (the “Equipment Funding Agreement”) pursuant to which NuPathe
agreed to fund the purchase of certain Commercial Equipment and reimburse LTS
for the cost of certain Installation Activities necessary for the manufacture of
Commercial Components under the Manufacturing Agreement;

 

WHEREAS, capitalized terms not defined herein have the meanings set forth in the
Equipment Funding Agreement;

 

WHEREAS, in order to manufacture Commercial Components under the Manufacturing
Agreement, the purchase of additional commercial equipment as set forth on Annex
1 (the “Additional Commercial Equipment”) and the Installation Activities with
respect to such Additional Commercial Equipment (the “Additional Installation
Activities”) are necessary; and

 

WHEREAS, NuPathe is willing to fund the purchase of the Additional Commercial
Equipment and reimburse LTS for the costs of  the Additional Installation
Activities in accordance with the terms of this Amendment;

 

NOW THEREFORE, NuPathe and LTS, in consideration of the mutual agreements and
covenants hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, do each hereby agree, as
hereinafter set forth:

 

1.              LTS and NuPathe agree that a) LTS shall purchase and NuPathe
shall pay for, the Additional Commercial Equipment and b) LTS shall perform, and
NuPathe shall pay for, the Additional Installation Activities, all in the same
manner and upon the same terms and conditions as was agreed to with respect to
the funding of the Commercial Equipment and Installation Activities under the
Equipment Funding Agreement.

 

2.              All terms and conditions of the Equipment Funding Agreement
shall apply with respect to the Additional Commercial Equipment and Additional
Installation Activities in the same manner as the Commercial Equipment and
Installation Activities, except as explicitly set forth herein.  To the extent
there is any inconsistency

 

1

--------------------------------------------------------------------------------


 

between this Amendment and the Equipment Funding Agreement, this Amendment shall
control.

 

3.              The Requirements for the Additional Commercial Equipment are as
set forth on Annex 2.

 

4.              The payment schedule for the purchase of the Additional
Commercial Equipment and the Installation activities shall be as set forth on
Annex 3 hereto.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment as of the Effective Date.

 

 

LTS LOHMANN Therapie-Systeme AG

 

NuPathe Inc.

 

 

 

By:

/s/ Ulrich Relaff Klauch Haczkiewick

 

By:

/s/ Terri B. Sebree

 

 

 

 

 

Name:

Ulrich Relaff Klauch Haczkiewick

 

Name:

Terri B. Sebree

 

 

 

 

 

Title:

General Counsel, Head of BD

 

Title:

President

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

ADDITIONAL COMMERCIAL EQUIPMENT

 

E-Patch Line Upgrade

 

Commercial Reservoir Upgrade

 

3

--------------------------------------------------------------------------------


 

ANNEX 2

PERFORMANCE REQUIRMENTS

 

E-patch Line:  5 million units annually

 

Drug Reservior Line:  5 million units annually

 

4

--------------------------------------------------------------------------------


 

ANNEX 3

PAYMENT SCHEDULE

 

Annex 3. Payment Schedule ( Jan. 2013)

 

 

 

 

 

 

 

Spalte4

 

Spalte5

 

Spalte6

 

Spalte7

 

Spalte8

 

Spalte9

 

Spalte10

 

Spalte1

 

Spalte2

 

Spalte3

 

Months 1

 

Months 2

 

Month 3

 

Months 4

 

Months 5

 

Months 6

 

Months 7

 

Total Cost (€)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E Patch Line upgrade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Punching Toll

 

79000

 

31600

 

 

 

 

 

47400

 

 

 

 

 

 

 

 

 

Modificaton Punching Station

 

10000

 

 

 

 

 

 

 

10000

 

 

 

 

 

 

 

 

 

Spare parts

 

20000

 

8000

 

 

 

 

 

12000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Reservoir line upgrade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line upgrade new design

 

214000

 

85600

 

 

 

 

 

 

 

 

 

 

 

128400

 

 

 

De- and reinstaliation, transport,

 

43000

 

21500

 

 

 

 

 

 

 

 

 

21500

 

 

 

 

 

Hole Punch Station

 

119000

 

47600

 

 

 

 

 

 

 

 

 

 

 

71400

 

 

 

Enginering

 

20000

 

10000

 

 

 

 

 

 

 

 

 

 

 

10000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Costs

 

505000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Costs

 

 

 

204300

 

 

 

 

 

69400

 

 

 

21500

 

209800

 

 

5

--------------------------------------------------------------------------------
